 

AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607

UNITED STATES DISTRICT Court

 

 

 

for the
Eastern District of California MAY 16 209
UNITED STATES OF AMERICA, ) EASTERN ois TRICT COURT
: 3 ee
) Case No. 1:18-PO-00303-SAB meee
AMADEU J. GONCALVES ) |

)
Defendant )

PROBATION ORDER UNDER 18 U.S.C. § 3607

The defendant having been found guilty of an offense described under 36 CFR 2, 35(b)(2), and it appearing that
the defendant (1) has not, prior to the commission of such offense, been convicted of violating a federal or state law
relating to controlled substances, and (2) has not previously been the subject of a disposition under this subsection,

IT IS ORDERED: The defendant is placed on probation as provided in 18 U.S. C, § 3607 for a period of
1 YEAR, expiring on MAY 15, 2020, without a judgment of conviction first being entered. The defendant must comply
with the standard conditions of probation set forth in this order, and the following conditions found on page two:

1. The defendant's probation shall be unsupervised by the probation office.

2. The defendant is ordered to obey all federal, state, and local laws.

3. The defendant shall notify the court and, if represented by Counsel, your counsel of arly change of address and

contact number. |

4. The defendant must participate in a drug education program of at least 6 HOURS and provide proof of participation

to the Court by November 15, 2019.

5. The Defendant shall abstain from the use or possession of any controlled substance unless prescribed for Defendant's
use by a Licensed Medical Doctor who is advised in writing of this condition of probation. The Defendant shall not
frequent places where controlled substances are illegally sold, used, distributed or administered. However, medicinal
_ Marijuana, prescribed or not, may not be used.

Date: OL ZO (q

   
 

 

di
__~ STANLEY A-BOONE
United States Magistrate Judge

 

. Defendant’s Consent |
I have read the proposed probation order under 18 U.S.C. § 3607 and the conditions of probation. I understand
that if I violate any conditions of probation, the court may enter a judgment of conviction and proceed as provided by

law. I consent to the entry of the order.

I also understand that, if I have not violated any condition of my probation, the court, without entering a
judgment of conviction, (1) may dismiss the proceedings and discharge me from probation before the expiration of the

term of probation, or (2) must dismiss the proceedings and discharge me from probation!at the expiration of the term of
probation. CS
|

Signature of Defendant

 
    

c/of Defendant’s Attorney

 
AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)

Conditions of Probation
While on probation, you must also:

1. The Defendant shall pay a fine of $250.00 and a special assessment of $10. 00 and a Processing Fee of
$30.00 for a total financial obligation of $290.00 to be paid in full by JUNE 15, 2019. Payments shall be
made payable to the Clerk, U.S.D.C., and mailed to: ©

|
CENTRAL VIOLATIONS BUREAU i

~ PO BOX 71363
Philadelphia, PA 19176-1363
1-800-827-2982 !

2. The Defendant is ordered to personally appear for a Probation Review Hearing on MAY 7, 2020 at 10:00 am
before U.S. Magistrate Judge Stanley Boone. ‘A status report regarding the Defendant's performance on
probation shall be filed 14 days prior to the Probation Review Hearing. !

OTHER

3. The Defendant shall go to U.S. Marshals for processing.

 
